The plaintiff appeals from a final decree which inter alla pursuant to the counterclaims of the defendants Gray removed a cloud on their title to certain real estate in Chelmsford, authorized the defendant Carroll to foreclose his mortgage on the premises, ordered Carroll thereafter to file an accounting, made conditional provision for the appointment of a receiver and dismissed the bill against the defendants Gray. The judge made voluntary findings of fact which support the decree. There was no request for a report of material facts. The evidence is not reported. On this state of the record the order must be: decree affirmed with costs. Birnbaum v. Pamoukis, 301 Mass. 559, 561-562.

So ordered.